Per Curiam.
There is no evidence supporting the finding that during the period of this award the claimant was “ totally and permanently disabled.” On the contrary, there is substantial evidence that he had earning capacity. One previous award has been made fixing his earning capacity at fifteen dollars per week and another fixing it at fifty per cent, namely, eighteen dollars per week. There is no evidence that his earning capacity was less during the period of this award than during the period of the two previous awards in which his earning capacity was recognized. Van Kirk, P. J., Hinman, Whitmyer, Hill and Hasbrouek, JJ., concur. Award reversed and claim remitted, with costs against the State Industrial Board to abide the event.